                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION


GRADY JOE CAREATHERS,                           )
                                                )
       Plaintiff,                               )
                                                )
VS.                                             )           No. 18-1025-JDT-cgc
                                                )
TENNESSEE DEPARTMENT OF                         )
CORRECTION, ET AL.,                             )
                                                )
       Defendants.                              )


                       ORDER TO MODIFY THE DOCKET,
              DENYING REQUEST FOR APPOINTMENT OF COUNSEL,
           PARTIALLY DISMISSING COMPLAINT AND DIRECTING THAT
            PROCESS BE ISSUED AND SERVED ON DEFENDANT PINNER


       On February 2, 2018, Plaintiff Grady Joe Careathers, who at the time was

incarcerated at the Trousdale Turner Correctional Center (TTCC) in Hartsville,

Tennessee,1 filed a pro se complaint pursuant to 42 U.S.C. § 1983 and a motion to proceed

in forma pauperis. (ECF Nos. 1 & 2.) The complaint addresses events that occurred at the

Whiteville Correctional Facility (WCF) in Whiteville, Tennessee.                 (ECF No. 1 at

PageID 1.) The Court issued an order on February 9, 2018, granting leave to proceed in



       1
         On July 15, 2019, the Clerk docketed a letter from the TTCC advising that Careathers
had been released from prison. (ECF No. 6.) Though Careathers has not notified the Court of
any change of address, the letter from the TTCC provides the address the facility had on file for
him. (Id.) The Clerk is DIRECTED to modify the docket to show Careathers’s address of
record as 2106 Bransford Ave., Nashville, TN 37204.
forma pauperis and assessing the civil filing fee pursuant to the Prison Litigation Reform

Act (PLRA), 28 U.S.C. §§ 1915(a)-(b).         (ECF No. 4.)      The Clerk shall record the

Defendants as the Tennessee Department of Correction (TDOC); Lieutenant John Pinner;

Sergeant First Name Unknown (FNU) Bonner; Sergeant Vivian Oliver, Grievance Board

Chairperson; Nurse FNU Hopkins; Captain FNU Sanders; CoreCivic; Damon Hininger,

President and CEO of CoreCivic; the Town of Whiteville and Hardeman County;2 and

Centurion Medical Liability.

       Careathers alleges that on May 13, 2017, he was screened by the WCF medical

department before being taken to the Segregation Unit.           (ECF No. 1 at PageID 2.)

Careathers was cleared by medical to be escorted to Segregation by Lt. Pinner and Sgt.

Oliver, but while they still were in the medical waiting room, he and Sgt. Oliver

“exchanged verbal-words.” (Id.) This allegedly prompted Lt. Pinner to pick up the

handcuffed Careathers and slam or throw him to the floor. (Id.) Careathers alleges his

right foot became tangled with his other leg as he fell, and he broke his ankle. (Id.) He

alleges that Capt. Sanders, Sgt. Oliver, and Sgt. Bonner watched the altercation take place

but refused to take action or order it to stop. (Id. at PageID 2-3.) According to Careathers,

Sanders previously had “made an inappropriate statement” that he would “teach plaintiff

to keep his mouth shut and not curse his female staff.” (Id. at PageID 3.)




       2
         The complaint names the “County of Whiteville” as a Defendant, but there is no such
entity. The Town of Whiteville is located in Hardeman County, Tennessee. See www.mtas.
tennessee.edu/city/whiteville. It is unclear whether Plaintiff intended to sue the Town, the
County, or both.

                                              2
       Sanders and Pinner helped Careathers get to his feet and took him to the nurse’s

station, where Nurse Hopkins examined Careathers. (Id. at PageID 2.) Nurse Hopkins

wrapped Careathers’s ankle, gave him ibuprofen and an ice pack, and ordered an X-ray.

(Id.) Careathers was taken to a medical holding cell, where Sgt. Bonner told him he would

not receive any X-rays and was being transferred to segregation pending the outcome of a

disciplinary hearing. (Id.) Careathers eventually did receive an X-ray about one month

later. (Id.)

       In July 2017, Careathers was taken to a hospital, where he was informed he would

need physical therapy and that his ankle would have to be “re-broken to grow back

correctly.” (Id. at PageID 3.) Sometime in mid-July 2017, Careathers was transferred to

the TTCC. (Id.) In September 2017, a doctor at TTCC ordered that Careathers see a

“Tissue Specialist” for his ankle, and in October 2017 he received a medical boot for his

ankle. (Id.)

       Careathers sues the Defendants in their individual and official capacities. (Id. at

PageID 2.) He seeks at least $200,000 in compensatory and punitive damages from each

Defendant.3    (Id.)   He also seeks an injunction ordering the Defendants to provide

“adequate medical care” and send inmates to outside medical appointments, “stop the

excessive force against inmate’s [sic],” and “stop covering-up inmate’s [sic] being

assaulted by staff.” (Id.)


       3
         Elsewhere in his complaint, Careathers requests “$100,000-200,000” in damages “for
pain and suffering” and $500,000 in compensatory and punitive damages. (ECF No. 1 at
PageID 5.)

                                              3
       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

                                             4
Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Careathers filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       The complaint contains no factual allegations against the TDOC. When a complaint

fails to allege any action by a Defendant, it necessarily fails to “state a claim for relief that

is plausible on its face.” Twombly, 550 U.S. at 570. Furthermore, any claims against

TDOC would be treated as claims against the State of Tennessee, and Careathers has no

valid claim against the State of Tennessee. The Eleventh Amendment to the United States

Constitution provides that “[t]he Judicial power of the United States shall not be construed

to extend to any suit in law or equity, commenced or prosecuted against one of the United

States by Citizens of another State, or by Citizens or Subjects of any Foreign State.”

                                               5
U.S. Const. amend. XI. The Eleventh Amendment has been construed to prohibit citizens

from suing their own states in federal court. Welch v. Tex. Dep’t of Highways & Pub.

Transp., 483 U.S. 468, 472 (1987); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 100 (1984); see also Va. Office for Protection & Advocacy v. Stewart, 131 S. Ct. 1632,

1638 (2011) (“A State may waive its sovereign immunity at its pleasure, and in some

circumstances Congress may abrogate it by appropriate legislation. But absent waiver or

valid abrogation, federal courts may not entertain a private person’s suit against a State.”

(citations omitted)).

       Tennessee has not waived its sovereign immunity. See Tenn. Code Ann. § 20-13-

102(a). Moreover, a state is not a person within the meaning of 42 U.S.C. § 1983. Lapides

v. Bd. of Regents of the Univ. Sys. of Ga., 535 U.S. 613, 617 (2002); Will v. Mich. Dep’t of

State Police, 491 U.S. 58, 71 (1989). Careathers’s claims against the TDOC are therefore

DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(iii) and 1915A(b)(2).

       Careathers’s complaint also contains no allegations against Defendant Hininger or

Centurion Medical Liability. He therefore fails to state a claim against either of these

Defendants.

       Careathers has sued “Whiteville County.” 4 However, a local government such as

a municipality or county “cannot be held liable solely because it employs a tortfeasor—or,

in other words, a municipality cannot be held liable under § 1983 on a respondeat superior

theory.” Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691 (1978) (emphasis in original);


       4
           See supra note 2.

                                             6
see also Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994). A municipality cannot

be held responsible for a constitutional deprivation unless there is a direct causal link

between a municipal policy or custom and the alleged constitutional deprivation. Monell,

436 U.S. at 691-92; Deaton v. Montgomery Co., Ohio, 989 F.2d 885, 889 (6th Cir. 1993).

To demonstrate municipal liability, a plaintiff “must (1) identify the municipal policy or

custom, (2) connect the policy to the municipality, and (3) show that his particular injury

was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir.

2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). “[T]he

touchstone of ‘official policy’ is designed ‘to distinguish acts of the municipality from acts

of employees of the municipality, and thereby make clear that municipal liability is limited

to action for which the municipality is actually responsible.’”             City of St. Louis v.

Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469,

479-80 (1986)) (emphasis in original).

       Careathers does not allege that he suffered an injury because of an unconstitutional

policy or custom of either the Town of Whiteville or Hardeman County. He has therefore

failed to state a claim against either local governmental entity.

       To the extent Careathers intends to sue WCF employees and officials in their official

capacities, his claims are construed as against their employer, Defendant CoreCivic, a

private corporation which operates the WCF.5 “A private corporation that performs the


       5
          See https://www.tn.gov/correction/sp/state-prison-list/whiteville-correctional-
facility.html (“Whiteville Correctional Facility . . . is managed by CoreCivic, a private
corrections management firm.”).

                                                 7
traditional state function of operating a prison acts under color of state law for purposes of

§ 1983.” Thomas v. Coble, 55 F. App’x 748, 748 (6th Cir. 2003) (citing Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996)). The Sixth Circuit has applied the same

standards for assessing municipal liability to claims against private corporations that

operate prisons or that provide medical care or food services to prisoners. Id. at 748-49;

Street, 102 F.3d at 817-18; Johnson v. Corr. Corp. of Am., 26 F. App’x 386, 388 (6th Cir.

2001); see also Eads v. State of Tenn., No. 1:18-cv-00042, 2018 WL 4283030, at *9 (M.D.

Tenn. Sept. 7, 2018). Careathers does not allege that a policy or custom of CoreCivic was

the “moving force” behind the alleged violation of his constitutional rights. He has

therefore failed to state a claim against the WCF/CoreCivic or against any Defendant in his

or her official capacity.

       Careathers’s allegation that Lt. Pinner threw him to the ground causing him to break

his ankle amounts to a claim of excessive force under the Eighth Amendment, which

prohibits cruel and unusual punishments. See generally Wilson v. Seiter, 501 U.S. 294

(1991). An Eighth Amendment claim consists of both objective and subjective

components. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective

component, a prisoner must show that he “is incarcerated under conditions posing a

substantial risk of serious harm.” Id.; see also Miller v. Calhoun Cnty., 408 F.3d 803, 812

(6th Cir. 2005). The subjective component of an Eighth Amendment violation requires a

prisoner to demonstrate that prison officials acted with the requisite intent, that is, that the

officials acted with “deliberate indifference” to a substantial risk that the prisoner would

suffer serious harm. Farmer, 511 U.S. at 834; Wilson, 501 U.S. at 303; Helling v.

                                               8
McKinney, 509 U.S. 25, 32 (1993); Woods v. Lecureux, 110 F.3d 1215,1222 (6th Cir.

1997). “[D]eliberate indifference describes a state of mind more blameworthy than

negligence.” Farmer, 511 U.S. at 835. Thus, “the prison official must know[] of and

disregard[] an excessive risk to inmate health or safety.” Id. at 837-38.

       “[T]he unnecessary and wanton infliction of pain . . . constitutes cruel and unusual

punishment forbidden by the Eighth Amendment.” Hudson v. McMillian, 503 U.S. 1, 5

(1992) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)). For a claim of excessive

force, the “core judicial inquiry” is “whether force was applied in a good faith effort to

maintain or restore discipline or maliciously and sadistically for the very purpose of

causing harm.” Whitley, 475 U.S. at 320-21 (quotation omitted).

       Careathers alleges that, while he was handcuffed and being taken to segregation by

at least four corrections officers, he and Sgt. Oliver began arguing. Careathers alleges this

escalated into a physical altercation, during which Pinner pushed or threw Careathers to

the ground hard enough that his feet and legs became tangled so that he broke his ankle.

He alleges that, at the time of the altercation, he was “fully restrain with handcuffs behind

his back” and “posed ‘no’ threat to anyone.” (ECF No. 1 at PageID 1.) The Sixth Circuit

has held that the “takedown” of a handcuffed inmate, who was “surrounded by four jail

officials,” in response to the inmate making an offensive remark was objectively

unreasonable under a Fourth Amendment analysis. Burgess v. Fischer, 735 F.3d 462, 474

(6th Cir. 2013); see also Schreiber v. Moe, 596 F.3d 323, 332 (6th Cir. 2010) (“[S]triking

a neutralized suspect who is secured by handcuffs is objectively unreasonable.”);



                                             9
McDowell v. Rogers, 863 F.2d 1302, 1307 (6th Cir. 1988) (asserting that there is no need

for any force when a detainee is handcuffed, non-threatening, and not trying to flee).

       Similar to the facts in Burgess, Careathers alleges he was handcuffed and restrained,

surrounded by several officers, and not physically resistant. See Burgess, 735 F.3d at 475.

Careathers’s allegations sufficiently state a claim that Lt. Pinner used unnecessary and

excessive force in pushing or throwing Careathers to the ground in violation of the Eighth

Amendment.

       Careathers also alleges that Capt. Sanders, Sgt. Oliver, and Sgt. Bonner watched the

altercation take place but refused to act or order it to stop. Careathers does not allege that

any of these officers participated in the physical altercation, and they cannot be liable for

their mere presence it. Burgess, 735 F.3d at 475. To be liable for the altercation, Careathers

must show that the officers present either supervised Pinner or owed Careathers a duty of

protection. Id. To have owed Careathers a duty of protection, there must be a showing

that the officers “‘observed or had reason to know that excessive force would be or was

being used’ and ‘had both the opportunity and the means to prevent the harm from

occurring.’” Id. (quoting Turner v. Scott, 119 F.3d 425, 429 (6th Cir. 1997)).

       Careathers does not state a claim against Sanders, Oliver, or Bonner. He does not

allege that any of these officers supervised Lt. Pinner or knew that the verbal altercation

would escalate into a physical one where Pinner would use excessive force. From the

allegations, the incident escalated quickly from an exchange of words to a one-sided

exchange of force. The incident simply did not last long enough for the officers “to both

perceive what was going on and intercede to stop it.” Burgess, 735 F.3d at 475 (citing

                                             10
cases). Though Careathers suggests Capt. Sanders at some point said he would “teach

plaintiff to keep his mouth shut,” Careathers does not suggest that Sanders made this

comment in front of Pinner or by his comment was directing Pinner to take Careathers to

the ground. These allegations are insufficient to hold Sanders, Oliver, or Bonner liable for

Pinner’s use of force.

       Careathers does not allege he was denied appropriate medical care by Nurse

Hopkins or other medical officials at the WCF. To the extent he seeks to raise such a claim,

he fails to state one. A claim that an inmate was denied appropriate medical care arises

under the Eighth Amendment. Farmer, 511 U.S. at 832. As with a claim of excessive

force, a claim of deliberate indifference to serious medical needs must satisfy the objective

and subjective components of an Eighth Amendment claim. Id. at 834-35.

       Careathers alleges that he was immediately taken to the nurse’s station after Lt.

Pinner took him down. Nurse Hopkins wrapped his ankle, gave him pain medication and

an ice pack, and ordered an X-ray. Though he did not receive an X-ray until about a month

after his injury, Careathers does not allege any other nurses or medical officials knew of

his still-significant injury and deliberately refused to treat him. In fact, he alleges that

medical personnel ordered the X-ray when they saw Careathers limping. (ECF No. 1 at

PageID 2-3.) Careathers was treated at a hospital, where he received the X-ray and a

medical boot while his ankle healed. None of these allegations support a claim that Nurse

Hopkins or other officials at WCF were deliberately indifferent to his medical needs.

       Careathers also alleges that “the overcrowding of this Tennessee Prison System has

caused the above stated concerns.” (ECF No. 1 at PageID 6.) He asserts the Court “should

                                             11
order prison officials to submit a written report on how they proposed [sic] to correct . . .

the overcrowding of the Tennessee State Prison System.” (Id.) Prison overcrowding is not

in itself a constitutional violation but “may be viewed as cruel and unusual punishment

only if it led to ‘deprivations of essential food, medical care, or sanitation’ or if it

‘increase[d] violence among inmates or create[d] other conditions intolerable for prison

confinement.’” Gilland v. Owens, 718 F. Supp. 665, 688 (W.D. Tenn. 1989) (quoting

Rhodes v. Chapman, 452 U.S. 337, 348 (1981)); see generally Brown v. Plata, 563 U.S.

493 (2011). Careathers does not describe his putative claim of overcrowding or explain

how overcrowding at WCF led to the altercation with Lt. Pinner or his allegedly inadequate

medical treatment. He therefore fails to state a claim under the Eighth Amendment.6

       Because Careathers is no longer at the WCF, his request for an injunction against

WCF officials or staff is moot. Moore v. Curtis, 68 F. App’x 561, 562 (6th Cir. 2003)

(claims for declaratory and injunctive relief against prison staff moot when inmate

transferred to another facility); Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (same);

Tramber v. Pleasant, No. 4:12CV-P31-M, 2012 WL 4594339, at *5 (W.D. Ky. Oct. 2,

2012) (inmate’s claim for a transfer and medical care moot when he was transferred to

another facility).


       6
         Careathers in passing also references having his complaint class-certified under Federal
Rule of Civil Procedure 23(b)(2). (ECF No. 1 at PageID 7.) A class action may be maintained
under Rule 23 only if the claimant satisfies the four prerequisites listed in Rule 23(a) and the
additional prerequisites of one of the listed types of class actions under Rule 23(b). See Fed. R.
Civ. P. 23(a)-(b); Pilgrim v. Universal Health Card, LLC, 660 F.3d 943, 945-46 (6th Cir. 2011).
Careathers does not attempt to explain how his complaint, listing him as the sole Plaintiff, meets
any of the prerequisites of either section. To the extent Careathers seeks class certification for
any of his claims, certification is DENIED.

                                                12
       In conclusion, the Court DISMISSES Careathers’s claims against the TDOC and

Defendants Bonner, Oliver, Hopkins, Sanders, Hininger, CoreCivic, County of Whiteville,

and Centurion Medical for failure to state a claim on which relief can be granted and for

seeking monetary relief against a Defendant immune from such relief, pursuant to

28 U.S.C. §§ 1915(e)(2)(B)(ii)-(iii) and 1915A(b)(1)-(2).

       It is ORDERED that the Clerk shall issue process for Defendant Pinner and deliver

that process to the U.S. Marshal for service. Service shall be made on Defendant Pinner

pursuant to Federal Rule of Civil Procedure 4(e) and Tennessee Rules of Civil Procedure

4.04(1) and (10) by registered or certified mail or personally if mail service is not effective.

All costs of service shall by advanced by the United States.

       It is further ORDERED that Careathers shall serve a copy of every subsequent

document he files in this cause on the attorneys for Defendant Pinner. Careathers shall

make a certificate of service on every document filed. Careathers shall familiarize himself

with Federal Rules of Civil Procedure and this Court’s Local Rules.7

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




       7
         A copy of the Local Rules may be obtained from the Clerk or on the Court’s website at
https://www.tnwd.uscourts.gov/pdf/content/LocalRules.pdf.

                                              13
